Name: Council Implementing Decision (CFSP) 2017/497 of 21 March 2017 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: Africa;  international affairs;  civil law
 Date Published: 2017-03-22

 22.3.2017 EN Official Journal of the European Union L 76/25 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/497 of 21 March 2017 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya and repealing Decision 2011/137/CFSP (1), and in particular Article 17(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015 the Council adopted Decision (CFSP) 2015/1333. (2) On 11 November 2016 and 6 January 2017 the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 1970 (2011) updated the information relating to 20 persons and two entities subject to restrictive measures. (3) Annexes I, III and VI to Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annexes I, III and VI to Decision (CFSP) 2015/1333 are amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Brussels, 21 March 2017. For the Council The President E. SCICLUNA (1) OJ L 206, 1.8.2015, p. 34. ANNEX 1. In Annex I to Decision (CFSP) 2015/1333, the entries concerning the persons listed below are replaced by the following entries: ANNEX I LIST OF PERSONS REFERRED TO IN ARTICLE 8(1) 1. Name: 1: ABDULQADER 2: MOHAMMED 3: AL-BAGHDADI 4: na Title: Dr Designation: Head of the Liaison Office of the Revolutionary Committees DOB:1 Jul. 1950POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B010574 National identification no: na Address: Tunisia (Believed status/location: jail in Tunisia.) Listed on:26 Feb. 2011 (amended on 26 Mar. 2015, 2 Apr. 2012) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Believed status/location: deceased. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5519275 2. Name: 1: ABDULQADER 2: YUSEF 3: DIBRI 4: na Title: na Designation: Head of Muammar Qadhafi's personal security DOB: 1946 POB: Houn, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525715 3. Name: 1: SAYYID 2: MOHAMMED 3: QADHAF AL-DAM 4: na Title: na Designation: na DOB: 1948 POB: a) Sirte, Libya b) Egypt Good quality a.k.a.: Sayed M. Gaddef Eddam Low quality a.k.a.: na Nationality: na Passport no: Libyan passport No 513519 National identification no: na Address: na Listed on:26 Feb. 2011 (amended on 1 Apr. 2016) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525735 4. Name: 1: QUREN 2: SALIH 3: QUREN 4: AL QADHAFI Title: na Designation: Libyan Ambassador to Chad DOB: na POB: na Good quality a.k.a.: Akrin Saleh Akrin Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Egypt Listed on:17 Mar. 2011 (amended on 26 Mar. 2015, 26 Sep. 2014) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5519275 5. Name: 1: AMID 2: HUSAIN 3: AL KUNI 4: na Title: Colonel Designation: Governor of Ghat (South Libya) DOB: na POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: South Libya) Listed on:17 Mar. 2011 (amended on 26 Sep. 2014, 2 Apr. 2012) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). 6. Name: 1: ABU 2: ZAYD 3: UMAR 4: DORDA Title: na Designation: a) Director, External Security Organisation. b) Head of external intelligence agency. DOB:4 Apr. 1944POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: in custody in Libya) Listed on:26 Feb. 2011 (amended on 27 Jun. 2014, 1 Apr. 2016) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5938451 7. Name: 1: ABU 2: BAKR 3: YUNIS 4: JABIR Title: Major General Designation: Defence Minister. DOB: 1952 POB: Jalo, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011 (amended on 2 Apr. 2012) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525775 8. Name: 1: MATUQ 2: MOHAMMED 3: MATUQ 4: na Title: na Designation: Secretary for Utilities DOB: 1956 POB: Khoms, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011 (amended on 2 Apr. 2012) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: unknown, believed captured. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525795 9. Name: 1: AISHA 2: MUAMMAR MUHAMMED 3: ABU MINYAR 4: QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: Aisha Muhammed Abdul Salam (Libya Passport number: 215215) Low quality a.k.a.: na Nationality: na Passport no: Libya 428720 National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011 (amended on 11 Nov. 2016, 26 Sep. 2014, 21 Mar. 2013, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525815 10. Name: 1: HANNIBAL 2: MUAMMAR 3: QADHAFI 4: na Title: na Designation: na DOB:20 Sep. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: Libya B/002210 National identification no: na Address: Lebanon (In custody) Listed on:26 Feb. 2011 (amended on 11 Nov. 2016, 26 Sep. 2014, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525835 11. Name: 1: KHAMIS 2: MUAMMAR 3: QADHAFI 4: na Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011 (amended on 26 Sep. 2014, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525855 12. Name: 1: MOHAMMED 2: MUAMMAR 3: QADHAFI 4: na Title: na Designation: na DOB: 1970 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011 (amended on 26 Sep. 2014, 4 Sep. 2013, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525875 13. Name: 1: MUAMMAR 2: MOHAMMED 3: ABU MINYAR 4: QADHAFI Title: na Designation: Leader of the Revolution, Supreme Commander of Armed Forces DOB: 1942 POB: Sirte, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011 (amended on 4 Sep. 2013, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525895 14. Name: 1: MUTASSIM 2: QADHAFI 3: na 4: na Title: na Designation: National Security Adviser DOB: a) 1976 b)5 Feb. 1974POB: Tripoli, Libya Good quality a.k.a.: a) Almuatesem Bellah Muammer Qadhafi b) Mutassim Billah Abuminyar Qadhafi Low quality a.k.a.: a) Muatasmblla b) Muatasimbllah c) Moatassam Nationality: na Passport no: Libya B/001897 National identification no: na Address: na Listed on:26 Feb. 2011 (amended on 1 Apr. 2016, 26 Sep. 2014, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban,Asset Freeze). Believed status/location: deceased. Reportedly deceased in Sirte, Libya, on 20 October 2011. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525915 15. Name: 1: SAADI 2: QADHAFI 3: na 4: na Title: na Designation: Commander Special Forces DOB: a)27 May 1973b)1 Jan. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: a) 014797 b) 524521 National identification no: na Address: Libya (in custody) Listed on:26 Feb. 2011 (amended on 26 Mar. 2015, 2 Apr. 2012, 14 Mar. 2012) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525935 16. Name: 1: SAIF AL-ARAB 2: QADHAFI 3: na 4: na Title: na Designation: na DOB: 1982 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011 (amended on 2 Apr. 2012) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525955 17. Name: 1: SAIF AL-ISLAM 2: QADHAFI 3: na 4: na Title: na Designation: Director, Qadhafi Foundation DOB:25 Jun. 1972POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: Libya B014995 National identification no: na Address: Libya (Believed status/location: restricted freedom of movement in Zintan, Libya) Listed on:26 Feb. 2011 (amended on 11 Nov. 2016, 26 Sep. 2014, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525975 18. Name: 1: ABDULLAH 2: AL-SENUSSI 3: na 4: na Title: Colonel Designation: Director Military Intelligence DOB: 1949 POB: Sudan Good quality a.k.a.: a) Abdoullah Ould Ahmed (Passport number: B0515260; DOB: 1948; POB: Anefif (Kidal), Mali; Date of issue: 10 Jan 2012; Place of issue: Bamako, Mali; Date of expiration: 10 Jan 2017.) b) Abdoullah Ould Ahmed (Mali ID Number 073/SPICRE; POB: Anefif, Mali; Date of issue: 6 Dec 2011; Place of issue: Essouck, Mali) Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011 (amended on 27 Jun. 2014, 21 Mar. 2013) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525995 19. Name: 1: SAFIA 2: FARKASH 3: AL-BARASSI 4: na Title: na Designation: na DOB: Approximately 1952 POB: Al Bayda, Libya Good quality a.k.a.: Safia Farkash Mohammed Al-Hadad, born 1 Jan. 1953 (Oman passport no.03825239, date of issue 4 May 2014, expiry 3 May 2024.) Low quality a.k.a.: na Nationality: na Passport no: 03825239 National identification no: 98606491 Address: a) Sultanate of Oman b) (Believed location  Egypt) Listed on:24 Jun. 2011 (amended on 1 Apr. 2016, 26 Mar. 2015, 26 Sep. 2014, 4 Sep. 2013, 2 Apr. 2012, 13 Feb. 2012) Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5526015 20. Name: 1: ABDELHAFIZ 2: ZLITNI 3: na 4: na Title: na Designation: a) Minister for Planning and Finance in Colonel Qadhafi's Government. b) Secretary of the General People's Committee for Finance and Planning c) Temporary head of the Central Bank of Libya DOB: 1935 POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya Listed on:24 Jun. 2011 (amended on 11 Nov. 2016, 26 Sep. 2014) Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5526035 2. In Annex III to Decision (CFSP) 2015/1333, the entries concerning the persons listed below are replaced by the following entries: ANNEX III LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 9(1) A. Individuals 6. Name: 1: ABU 2: ZAYD 3: UMAR 4: DORDA Title: na Designation: a) Director, External Security Organisation. b) Head of external intelligence agency. DOB:4 Apr. 1944POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: in custody in Libya) Listed on:26 Feb. 2011 (amended on 27 Jun. 2014, 1 Apr. 2016) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5938451 7. Name: 1: ABU 2: BAKR 3: YUNIS 4: JABIR Title: Major General Designation: Defence Minister. DOB: 1952 POB: Jalo, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011 (amended on 2 Apr. 2012) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525775 8. Name: 1: MATUQ 2: MOHAMMED 3: MATUQ 4: na Title: na Designation: Secretary for Utilities DOB: 1956 POB: Khoms, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011 (amended on 2 Apr. 2012) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: unknown, believed captured. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525795 9. Name: 1: AISHA 2: MUAMMAR MUHAMMED 3: ABU MINYAR 4: QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: Aisha Muhammed Abdul Salam (Libya Passport number: 215215) Low quality a.k.a.: na Nationality: na Passport no: Libya 428720 National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011 (amended on 11 Nov. 2016, 26 Sep. 2014, 21 Mar. 2013, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525815 10. Name: 1: HANNIBAL 2: MUAMMAR 3: QADHAFI 4: na Title: na Designation: na DOB:20 Sep. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: Libya B/002210 National identification no: na Address: Lebanon (In custody) Listed on:26 Feb. 2011 (amended on 11 Nov. 2016, 26 Sep. 2014, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525835 11. Name: 1: KHAMIS 2: MUAMMAR 3: QADHAFI 4: na Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011 (amended on 26 Sep. 2014, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525855 12. Name: 1: MOHAMMED 2: MUAMMAR 3: QADHAFI 4: na Title: na Designation: na DOB: 1970 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011 (amended on 26 Sep. 2014, 4 Sep. 2013, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525875 13. Name: 1: MUAMMAR 2: MOHAMMED 3: ABU MINYAR 4: QADHAFI Title: na Designation: Leader of the Revolution, Supreme Commander of Armed Forces DOB: 1942 POB: Sirte, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011 (amended on 4 Sep. 2013, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525895 14. Name: 1: MUTASSIM 2: QADHAFI 3: na 4: na Title: na Designation: National Security Adviser DOB: a) 1976 b)5 Feb. 1974POB: Tripoli, Libya Good quality a.k.a.: a) Almuatesem Bellah Muammer Qadhafi b) Mutassim Billah Abuminyar Qadhafi Low quality a.k.a.: a) Muatasmblla b) Muatasimbllah c) Moatassam Nationality: na Passport no: Libya B/001897 National identification no: na Address: na Listed on:26 Feb. 2011 (amended on 1 Apr. 2016, 26 Sep. 2014, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban,Asset Freeze). Believed status/location: deceased. Reportedly deceased in Sirte, Libya, on 20 October 2011. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525915 15. Name: 1: SAADI 2: QADHAFI 3: na 4: na Title: na Designation: Commander Special Forces DOB: a)27 May 1973b)1 Jan. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: a) 014797 b) 524521 National identification no: na Address: Libya (in custody) Listed on:26 Feb. 2011 (amended on 26 Mar. 2015, 2 Apr. 2012, 14 Mar. 2012) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525935 16. Name: 1: SAIF AL-ARAB 2: QADHAFI 3: na 4: na Title: na Designation: na DOB: 1982 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011 (amended on 2 Apr. 2012) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525955 17. Name: 1: SAIF AL-ISLAM 2: QADHAFI 3: na 4: na Title: na Designation: Director, Qadhafi Foundation DOB:25 Jun. 1972POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: Libya B014995 National identification no: na Address: Libya (Believed status/location: restricted freedom of movement in Zintan, Libya) Listed on:26 Feb. 2011 (amended on 11 Nov. 2016, 26 Sep. 2014, 2 Apr. 2012) Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525975 18. Name: 1: ABDULLAH 2: AL-SENUSSI 3: na 4: na Title: Colonel Designation: Director Military Intelligence DOB: 1949 POB: Sudan Good quality a.k.a.: a) Abdoullah Ould Ahmed (Passport number: B0515260; DOB: 1948; POB: Anefif (Kidal), Mali; Date of issue: 10 Jan 2012; Place of issue: Bamako, Mali; Date of expiration: 10 Jan 2017.) b) Abdoullah Ould Ahmed (Mali ID Number 073/SPICRE; POB: Anefif, Mali; Date of issue: 6 Dec 2011; Place of issue: Essouck, Mali) Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011 (amended on 27 Jun. 2014, 21 Mar. 2013) Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5525995 19. Name: 1: SAFIA 2: FARKASH 3: AL-BARASSI 4: na Title: na Designation: na DOB: Approximately 1952 POB: Al Bayda, Libya Good quality a.k.a.: Safia Farkash Mohammed Al-Hadad, born 1 Jan. 1953 (Oman passport no.03825239, date of issue 4 May 2014, expiry 3 May 2024.) Low quality a.k.a.: na Nationality: na Passport no: 03825239 National identification no: 98606491 Address: a) Sultanate of Oman b) (Believed location  Egypt) Listed on:24 Jun. 2011 (amended on 1 Apr. 2016, 26 Mar. 2015, 26 Sep. 2014, 4 Sep. 2013, 2 Apr. 2012, 13 Feb. 2012) Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5526015 20. Name: 1: ABDELHAFIZ 2: ZLITNI 3: na 4: na Title: na Designation: a) Minister for Planning and Finance in Colonel Qadhafi's Government. b) Secretary of the General People's Committee for Finance and Planning c) Temporary head of the Central Bank of Libya DOB: 1935 POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya Listed on:24 Jun. 2011 (amended on 11 Nov. 2016, 26 Sep. 2014) Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5526035 3. In Annex VI to Decision (CFSP) 2015/1333, the entries concerning the entities listed below are replaced by the following entries: ANNEX VI LIST OF ENTITIES REFERRED TO IN ARTICLE 9(3) 1. Name: LIBYAN INVESTMENT AUTHORITY A.k.a.: Libyan Foreign Investment Company (LFIC) F.k.a.: na Address:1 Fateh Tower Office, No 99 22nd Floor, Borgaida Street, Tripoli, 1103, LibyaListed on:17 Mar. 2011Other information: Listed pursuant to paragraph 17 of resolution 1973, as modified on 16 September pursuant to paragraph 15 of resolution 2009. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5526075 2. Name: LIBYAN AFRICA INVESTMENT PORTFOLIO A.k.a.: na F.k.a.: na Address:Jamahiriya Street, LAP Building, PO Box 91330, Tripoli, LibyaListed on:17 Mar. 2011Other information: Listed pursuant to paragraph 17 of resolution 1973, as modified on 16 September pursuant to paragraph 15 of resolution 2009. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5525715